DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on provisional application filed on 8/3/2021. 

Information Disclosure Statement
The Information Disclosure Statements has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 11,271,181 B1 hereinafter Yang).

In regards to claim 1, Yang discloses a display comprising: 
a pixel array including multiple pixel circuits (see figure 7, pixels 62A-F), each of the pixel circuits connected to a data line (see figure 14, VData), emission-control line (see figure 14, EM), scan line (see figure 14, GW), and anode reset line (see figure 14, GB); 
a data-line driver configured to generate and supply a data signal, through the data line, to each pixel circuit of the multiple pixel circuits (see figure 7, Source Driver IC); 
an emission-control driver configured to generate and supply an emission-control signal, through the emission-control line, to each pixel circuit of the multiple pixel circuits (see figure 14, EM line 104);
a scan-line driver configured to generate and supply a scan signal, through the scan line, to each pixel circuit of the multiple pixel circuits (see figure 7, gate lines 64); and 
the scan-line driver further configured to: 
generate and supply an anode reset signal (see figure 14, GB signal 116), through the scan line or an anode reset line, to one or more of the multiple pixel circuits, the anode reset signal configured to: 
reset, during a display-frame period, an anode voltage of the one or more of the multiple pixel circuits to a reset voltage less than a threshold voltage, the reset delayed by a partial display-frame period and effective to decrease a delay (see figure 16, GB signal is activated in OBSDAR 252 period after an emission signal period 174a). 

In regards to claim 2, as recited in claim 1, Yang further discloses wherein the partial display-frame period is at least ⅙ of the display-frame period (see figure 16).

In regards to claim 3, as recited in claim 2, Yang further discloses wherein the partial display-frame period is ½ of the display-frame period (see figure 16, the EM signal is the only one that is active during the emission periods therefore the length could be either increased or decreased to reach the desired effect).

In regards to claim 4, as recited in claim 1, Yang further discloses wherein the data-line driver is further configured to generate the data signal and supply the data signal to pixels of a first row of the data line in an emission duty cycle (see figure 16 and col. 12, lines 61-67 and col. 13, lines 1-8, pixel data from data terminal 90).

In regards to claim 5, as recited in claim 4, Yang further discloses wherein the emission duty cycle is a cycle of two times per display-frame period (see figure 16, two emission periods).

(see col. 4, lines 4-28, OLED display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Watsuda (US 2020/0020271 A1 hereinafter Watsuda).

In regards to claim 6, as recited in claim 4, Yang fails to disclose wherein the emission duty cycle is a cycle of four times per display-frame period.
Watsuda teaches wherein the emission duty cycle is a cycle of four times per display-frame period (see figure 3, the bottom timing shows four emission cycles within a single display frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang and include four emission cycles as taught by Watsuda, thereby using known techniques to yield predictable results.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628